Exhibit 10.1
April 7, 2009
Donald G. Campbell
The TJX Companies, Inc.
770 Cochituate Road
Framingham, MA 01701
     Re:     Employment Agreement
Dear Don:
     I refer to your employment agreement with The TJX Companies, Inc. (the
“Company”) dated as of June 6, 2008 (your “Employment Agreement”). In accordance
with your Employment Agreement and as approved by the Executive Compensation
Committee (the “ECC”), you are currently providing services to the Company on a
reduced-time basis. You have today requested and received the consent of the ECC
to modify your employment relationship with the Company on the following terms:
     (a) Effective April 7, 2009 (the “Separation Date”) you hereby resign from
all offices and other positions, including as a member of fiduciary and other
committees, with the Company, the Company’s subsidiaries, the Company’s benefit
plans and trusts and The TJX Foundation, except your employment as an executive
advisor to the Company pursuant to your Employment Agreement as amended and
supplemented by the terms of this letter.
     (b) You will be treated for purposes of each of the Company’s employee
benefit plans as having separated from the service (as defined for purposes of
Section 409A of the Internal Revenue Code) of the Company effective as of the
Separation Date. You will nevertheless continue as an employee of the Company
following your separation from service until either you or the Company notifies
the other on 30 days’ advance notice that your employment with the Company is
terminated, at which point you will be deemed to have retired with the consent
of the ECC.
     (c) During the term of your employment following the Separation Date (the
“Limited Employment Period”), you will provide only such limited non-officer
services (which in no event shall be at a level that is inconsistent with your
having separated from service) as the Company may reasonably request, will be
paid for those services on a per diem basis at a rate that is mutually agreed
between you and the Company, and will receive no additional compensation and no
fringe benefits, including upon your ultimate retirement, except as specified in
Exhibit A or except as the Company and you may otherwise agree in writing.
     (d) Except as modified by the foregoing, the terms of your Employment
Agreement will continue in force.

 



--------------------------------------------------------------------------------



 



     If the foregoing is acceptable to you, please so indicate by signing the
enclosed copy of this letter agreement in the space indicated below and
returning the same to Greg Flores, whereupon this letter agreement shall take
effect as of the date hereof as an agreement under seal.

            THE TJX COMPANIES, INC.
      By:   /s/ Jeffrey G. Naylor                      

          Accepted and agreed:
      /s/ Donald G. Campbell       Donald G. Campbell             

 